

	

		II

		109th CONGRESS

		1st Session

		S. 1615

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 6, 2005

			Mrs. Clinton (for

			 herself, Ms. Mikulski,

			 Mr. Lautenberg, and

			 Mr. Jeffords) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish the Federal Emergency

		  Management Agency as an independent agency, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Emergency Management Agency

			 Restoration Act of 2005.

		IFederal emergency management agency

			101.Establishment of

			 agency and director and deputy director

				(a)EstablishmentThe Federal Emergency Management Agency is

			 established as an independent establishment in the executive branch as defined

			 under section 104 of title 5, United States Code.

				(b)Director

					(1)In

			 generalThe Director of the

			 Federal Emergency Management Agency shall be the head of the Federal Emergency

			 Management Agency. The Director shall be appointed by the President, by and

			 with the advice and consent of the Senate. The Director shall report directly

			 to the President.

					(2)QualificationsThe Director of the Federal Emergency

			 Management Agency shall have significant experience, knowledge, training, and

			 expertise in the area of emergency preparedness, response, recovery, and

			 mitigation as related to natural disasters and other national cataclysmic

			 events.

					(3)Executive

			 schedule positionSection

			 5312 of title 5, United States Code, is amended by adding at the end the

			 following:

						

							Director of the Federal Emergency

				Management

				Agency.

							.

					(c)Deputy

			 Director

					(1)In

			 generalThe Deputy Director

			 of the Federal Emergency Management Agency shall assist the Director of the

			 Federal Emergency Management Agency. The Deputy Director shall be appointed by

			 the President, by and with the advice and consent of the Senate.

					(2)QualificationsThe Deputy Director of the Federal

			 Emergency Management Agency shall have significant experience, knowledge,

			 training, and expertise in the area of emergency preparedness, response,

			 recovery, and mitigation as related to natural disasters and other national

			 cataclysmic events.

					(3)Executive

			 schedule positionSection

			 5313 of title 5, United States Code, is amended by adding at the end the

			 following:

						

							Deputy Director of the Federal Emergency

				Management

				Agency.

							.

					102.Functions

				(a)In

			 generalThe functions of the

			 Federal Emergency Management Agency include the following:

					(1)All functions and authorities prescribed by

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5121 et seq.).

					(2)Carrying out its mission to reduce the loss

			 of life and property and protect the Nation from all hazards by leading and

			 supporting the Nation in a comprehensive, risk-based emergency management

			 program—

						(A)of mitigation, by taking sustained actions

			 to reduce or eliminate long-term risk to people and property from hazards and

			 their effects;

						(B)of planning for building the emergency

			 management profession to prepare effectively for, mitigate against, respond to,

			 and recover from any hazard;

						(C)of response, by conducting emergency

			 operations to save lives and property through positioning emergency equipment

			 and supplies, through evacuating potential victims, through providing food,

			 water, shelter, and medical care to those in need, and through restoring

			 critical public services;

						(D)of recovery, by rebuilding communities so

			 individuals, businesses, and governments can function on their own, return to

			 normal life, and protect against future hazards; and

						(E)of increased efficiencies, by coordinating

			 efforts relating to mitigation, planning, response, and recovery.

						(b)Federal

			 Response Plan

					(1)Role of

			 femaNotwithstanding any

			 provision of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the

			 Federal Emergency Management Agency shall remain the lead agency for the

			 Federal Response Plan established under Executive Order No. 12148 (44 Fed. Reg.

			 43239) and Executive Order No. 12656 (53 Fed. Reg. 47491).

					(2)Revision of

			 response planNot later than

			 60 days after the date of enactment of this Act, the Director of the Federal

			 Emergency Management Agency shall revise the Federal Response Plan to reflect

			 the establishment of the Federal Emergency Management Agency as an independent

			 establishment under this Act.

					(c)Technical and

			 conforming amendment

					(1)RepealSection 507 of the Homeland Security Act of

			 2002 (6 U.S.C. 317) is repealed.

					(2)Table of

			 contentsThe table of

			 contents for the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by

			 striking the item relating to section 507.

					103.Rule of

			 constructionNothing in this

			 Act shall be construed to detract from the Department of Homeland Security's

			 primary mission to secure the homeland from terrorist attacks.

			IITransfer and savings provisions

			201.DefinitionsIn this title, unless otherwise provided or

			 indicated by the context—

				(1)the term Federal agency has

			 the meaning given to the term agency by section 551(1) of title 5,

			 United States Code;

				(2)the term function means any

			 duty, obligation, power, authority, responsibility, right, privilege, activity,

			 or program; and

				(3)the term office includes any

			 office, administration, agency, institute, unit, organizational entity, or

			 component thereof.

				202.Transfer of

			 functionsThere are

			 transferred to the Federal Emergency Management Agency established under

			 section 101 of this Act all functions which the Director of the Federal

			 Emergency Management Agency of the Department of Homeland Security exercised

			 before the date of the enactment of this title.

			203.Personnel

			 provisions

				(a)AppointmentsThe Director of the Federal Emergency

			 Management Agency may appoint and fix the compensation of such officers and

			 employees, including investigators, attorneys, and administrative law judges,

			 as may be necessary to carry out the respective functions transferred under

			 this title. Except as otherwise provided by law, such officers and employees

			 shall be appointed in accordance with the civil service laws and their

			 compensation fixed in accordance with title 5, United States Code.

				(b)Experts and

			 consultantsThe Director of

			 the Federal Emergency Management Agency may obtain the services of experts and

			 consultants in accordance with section 3109 of title 5, United States Code, and

			 compensate such experts and consultants for each day (including traveltime) at

			 rates not in excess of the rate of pay for level IV of the Executive Schedule

			 under section 5315 of such title. The Director of the Federal Emergency

			 Management Agency may pay experts and consultants who are serving away from

			 their homes or regular place of business, travel expenses and per diem in lieu

			 of subsistence at rates authorized by sections 5702 and 5703 of such title for

			 persons in Government service employed intermittently.

				204.Delegation and

			 assignmentExcept where

			 otherwise expressly prohibited by law or otherwise provided by this title, the

			 Director of the Federal Emergency Management Agency may delegate any of the

			 functions transferred to the Director of the Federal Emergency Management

			 Agency by this title and any function transferred or granted to such Director

			 after the effective date of this title to such officers and employees of the

			 Federal Emergency Management Agency as the Director may designate, and may

			 authorize successive redelegations of such functions as may be necessary or

			 appropriate. No delegation of functions by the Director of the Federal

			 Emergency Management Agency under this section or under any other provision of

			 this title shall relieve such Director of responsibility for the administration

			 of such functions.

			205.ReorganizationThe Director of the Federal Emergency

			 Management Agency is authorized to allocate or reallocate any function

			 transferred under section 202 among the officers of the Federal Emergency

			 Management Agency, and to establish, consolidate, alter, or discontinue such

			 organizational entities in the Federal Emergency Management Agency as may be

			 necessary or appropriate.

			206.RulesThe Director of the Federal Emergency

			 Management Agency is authorized to prescribe, in accordance with the provisions

			 of chapters 5 and 6 of title 5, United States Code, such rules and regulations

			 as the Director determines necessary or appropriate to administer and manage

			 the functions of the Federal Emergency Management Agency.

			207.Transfer and

			 allocations of appropriations and personnelExcept as otherwise provided in this title,

			 the personnel employed in connection with, and the assets, liabilities,

			 contracts, property, records, and unexpended balances of appropriations,

			 authorizations, allocations, and other funds employed, used, held, arising

			 from, available to, or to be made available in connection with the functions

			 transferred by this title, subject to section 1531 of title 31, United States

			 Code, shall be transferred to the Federal Emergency Management Agency.

			 Unexpended funds transferred pursuant to this section shall be used only for

			 the purposes for which the funds were originally authorized and

			 appropriated.

			208.Incidental

			 transfersThe Director of the

			 Office of Management and Budget, at such time or times as the Director shall

			 provide, is authorized to make such determinations as may be necessary with

			 regard to the functions transferred by this title, and to make such additional

			 incidental dispositions of personnel, assets, liabilities, grants, contracts,

			 property, records, and unexpended balances of appropriations, authorizations,

			 allocations, and other funds held, used, arising from, available to, or to be

			 made available in connection with such functions, as may be necessary to carry

			 out the provisions of this title. The Director of the Office of Management and

			 Budget shall provide for the termination of the affairs of all entities

			 terminated by this title and for such further measures and dispositions as may

			 be necessary to effectuate the purposes of this title.

			209.Effect on

			 personnel

				(a)In

			 generalExcept as otherwise

			 provided by this title, the transfer pursuant to this title of full-time

			 personnel (except special Government employees) and part-time personnel holding

			 permanent positions shall not cause any such employee to be separated or

			 reduced in grade or compensation for one year after the date of transfer of

			 such employee under this title.

				(b)Executive

			 Schedule positionsExcept as

			 otherwise provided in this title, any person who, on the day preceding the

			 effective date of this title, held a position compensated in accordance with

			 the Executive Schedule prescribed in chapter 53 of title 5, United States Code,

			 and who, without a break in service, is appointed in the Federal Emergency

			 Management Agency to a position having duties comparable to the duties

			 performed immediately preceding such appointment shall continue to be

			 compensated in such new position at not less than the rate provided for such

			 previous position, for the duration of the service of such person in such new

			 position.

				210.Savings

			 provisions

				(a)Continuing

			 effect of legal documentsAll

			 orders, determinations, rules, regulations, permits, agreements, grants,

			 contracts, certificates, licenses, registrations, privileges, and other

			 administrative actions—

					(1)which have been issued, made, granted, or

			 allowed to become effective by the President, any Federal agency or official

			 thereof, or by a court of competent jurisdiction, in the performance of

			 functions which are transferred under this title, and

					(2)which are in effect at the time this title

			 takes effect, or were final before the effective date of this title and are to

			 become effective on or after the effective date of this title,

					shall continue in effect according

			 to their terms until modified, terminated, superseded, set aside, or revoked in

			 accordance with law by the President, the Director of the Federal Emergency

			 Management Agency or other authorized official, a court of competent

			 jurisdiction, or by operation of law.(b)Proceedings not

			 affectedThe provisions of

			 this title shall not affect any proceedings, including notices of proposed

			 rulemaking, or any application for any license, permit, certificate, or

			 financial assistance pending before the Federal Emergency Management Agency at

			 the time this title takes effect, with respect to functions transferred by this

			 title but such proceedings and applications shall continue. Orders shall be

			 issued in such proceedings, appeals shall be taken therefrom, and payments

			 shall be made pursuant to such orders, as if this title had not been enacted,

			 and orders issued in any such proceedings shall continue in effect until

			 modified, terminated, superseded, or revoked by a duly authorized official, by

			 a court of competent jurisdiction, or by operation of law. Nothing in this

			 subsection shall be deemed to prohibit the discontinuance or modification of

			 any such proceeding under the same terms and conditions and to the same extent

			 that such proceeding could have been discontinued or modified if this title had

			 not been enacted.

				(c)Suits not

			 affectedThe provisions of

			 this title shall not affect suits commenced before the effective date of this

			 title, and in all such suits, proceedings shall be had, appeals taken, and

			 judgments rendered in the same manner and with the same effect as if this title

			 had not been enacted.

				(d)Nonabatement of

			 actionsNo suit, action, or

			 other proceeding commenced by or against the Federal Emergency Management

			 Agency, or by or against any individual in the official capacity of such

			 individual as an officer of the Federal Emergency Management Agency, shall

			 abate by reason of the enactment of this title.

				(e)Administrative

			 actions relating to promulgation of regulationsAny administrative action relating to the

			 preparation or promulgation of a regulation by the Federal Emergency Management

			 Agency relating to a function transferred under this title may be continued by

			 the Federal Emergency Management Agency with the same effect as if this title

			 had not been enacted.

				211.SeparabilityIf a provision of this title or its

			 application to any person or circumstance is held invalid, neither the

			 remainder of this title nor the application of the provision to other persons

			 or circumstances shall be affected.

			212.TransitionThe Director of the Federal Emergency

			 Management Agency is authorized to utilize—

				(1)the services of such officers, employees,

			 and other personnel of the Federal Emergency Management Agency with respect to

			 functions transferred by this title; and

				(2)funds appropriated to such functions for

			 such period of time as may reasonably be needed to facilitate the orderly

			 implementation of this title.

				213.ReferencesAny reference in any other Federal law,

			 Executive order, rule, regulation, or delegation of authority, or any document

			 of or pertaining to a department, agency, or office from which a function is

			 transferred by this title—

				(1)to the head of such department, agency, or

			 office is deemed to refer to the head of the department, agency, or office to

			 which such function is transferred; or

				(2)to such department, agency, or office is

			 deemed to refer to the department, agency, or office to which such function is

			 transferred.

				214.Additional

			 conforming amendments

				(a)Recommended

			 legislationAfter

			 consultation with the appropriate committees of the Congress and the Director

			 of the Office of Management and Budget, the Director of the Federal Emergency

			 Management Agency shall prepare and submit to Congress recommended legislation

			 containing technical and conforming amendments to reflect the changes made by

			 this Act.

				(b)Submission to

			 CongressNot later than 6

			 months after the effective date of this title, the Director of the Federal

			 Emergency Management Agency shall submit the recommended legislation referred

			 to under subsection (a).

				

